UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 15, 2010 CSX Corporation (Exact name of registrant as specified in its charter) Virginia 1-08022 62-1051971 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification Number) 500 Water Street 15th Floor Jacksonville, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (904) 359-3200 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS On July 15, 2010 the registrant, CSX Corporation, issued a press release announcing the extension of its offer to exchange up to $660 million of its issued and outstanding 6.220% Notes due 2040 for a like principal amount of its 6.220% Notes due 2040, which have been registered under the Securities Act of 1933. A copy of the press release is attached to this report as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibit 99.1Press release of CSX Corporation, dated July 15, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CSX CORPORATION By: /s/ David A. Boor Name: David A. Boor Title:Vice President - Tax and Treasurer Date: July 15, 2010 EXHIBIT INDEX Exhibit
